          Case 4:21-cv-00251-JM Document 16 Filed 09/15/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


CLYDE E. WALLACE                                                                  PETITIONER

v.                               NO. 4:21-cv-00251 JM

DEXTER PAYNE, Director of the                                         RESPONDENT
Arkansas Division of Correction

                                              ORDER

       The Court has received findings and a recommendation from Magistrate Judge Patricia S.

Harris. After a careful review of the findings and recommendation, the timely objections

received thereto, and a de novo review of the record, the Court concludes that the findings and

recommendation should be, and hereby are, approved and adopted in their entirety as this Court’s

findings in all respects. The motion to dismiss filed by respondent Dexter Payne (“Payne”) is

granted. See Docket Entry 7. The petition for writ of habeas corpus pursuant to 28 U.S.C. 2254

filed by petitioner Clyde E. Wallace (“Wallace”) is dismissed. All requested relief is denied, and

judgment will be entered for Payne. In accordance with Rule 11(a) of the Rules Governing

Section 2254 Cases in the United States District Courts, a certificate of appealability is also

denied because Wallace cannot make a “substantial showing of the denial of a constitutional

right.” See 28 U.S.C. 2253(c)(2).

       IT IS SO ORDERED this 15th day of September, 2021.



                                              __________________________________
                                                UNITED STATES DISTRICT JUDGE
